Citation Nr: 1622840	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 2004 to September 2004 and on active duty from December 2007 to December 2008.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied service connection for PTSD.

The Veteran testified at an informal RO hearing before a Decision Review Officer (DRO) in June 2011, and a copy of the hearing transcript is of record.

In its September 2015 decision, the Board inter alia characterized the Veteran's claim for service connection for PTSD to claims of service connection for PTSD, a depressive disorder, and an adjustment disorder, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.  In the same decision, the Board denied service connection for PTSD, granted service connection for depressive disorder, and remanded the claim of service connection for an adjustment disorder for additional evidentiary development.

A September 2015 rating decision assigned a 30 percent rating for depressive disorder effective December 17, 2008.  As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

This appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, an adjustment disorder is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for adjustment disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).   If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability, incurrence or aggravation of a disease or injury in service, and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Based on a review of the evidence under the laws and regulations as set forth above, the Board finds that service connection for an adjustment disorder is warranted.

The medical evidence of records demonstrates treatment for, and an Axis I diagnosis of, adjustment disorder.  See, e.g., August 2009 VA psychiatry assessment.  The Board acknowledges several notations concerning improving symptoms and that the November 2015 VA examiner's finding that the Veteran did not have a current diagnosis of adjustment disorder.  However, as the Veteran had a diagnosis during the claims period, the element of a current disability is met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Next, the Veteran has consistently linked his symptoms to an improvised explosive device (IED) attack that occurred during his deployment in Iraq.  As the Veteran is in receipt of the Combat Infantry Badge and his statements are consistent with the nature of his service, an in-service event has been shown.  38 U.S.C.A. § 115(b); VAOPGCREC 12-99 (Oct. 18, 1999).

Finally, the November 2015 VA examiner opined that the Veteran's adjustment disorder was as likely as not related to his military service.  The examiner reasoned that an October 2009 VA examiner opined that his service-connected depressive disorder was related to his military service, and the depressive disorder diagnosed by the October 2009 VA examiner was the same disorder as the adjustment disorder with depressed mood diagnosed by his VA treatment providers.  No other opinions concerning etiology of the adjustment disorder are of record.  As such, the Board finds that it is at least as likely as not that the adjustment disorder is causally related to service, and therefore the third element of service connection has been met.  As all three elements have been met, service connection for an adjustment disorder is warranted on a direct basis.  38 C.F.R. §3.303.


ORDER

Entitlement to service connection for an adjustment disorder is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


